Citation Nr: 1701919	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for pseudotumor cerebri.

3.  Entitlement to service connection for a skin condition (claimed as eczema).

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (previously claimed as bilateral hand numbness).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2006.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2009, the RO, in part, denied service connection for TBI and pseudotumor cerebri.  In November 2011, the RO declined to reopen claims for entitlement to service connection for skin irritation (now claimed as eczema) and for bilateral carpal tunnel syndrome (previously claimed as bilateral hand numbness).  In December 2015, after reopening the claims for service connection for a skin condition and bilateral carpal tunnel syndrome, the Board remanded all of the claims that are currently on appeal for additional development.  Because further development is needed, the Board finds that it need not address whether there has been substantial compliance with the directives of the December 2015 remand at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Board also notes that a claim for service connection for a bilateral knee condition was also before the Board in December 2015, at which time the claim was reopened and remanded for development.  Following the December 2015 remand, the RO granted service connection for a bilateral knee condition by way of a June 2016 rating decision.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to this issue.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).
In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing specifically regarding the bilateral knee condition claim that is no longer on appeal.  She did not request a hearing before the Board concerning any of the other claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, an October 2016 Social Security Administration (SSA) inquiry indicates that the Veteran is in receipt of disability benefits from the SSA, but SSA records have not been associated with the file.  VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions issued by the SSA with regard to disability benefits and the supporting medical documents on which any such decisions were based.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

Second, with regard to the claim for service connection for bilateral carpal tunnel syndrome, the Board notes that the Veteran's service treatment records (STRs) show that she reported numbness and tingling in her arms in a December 2005 Report of Medical History (DD Form 2807-1) that was recorded shortly before her discharge from service and also endorsed having numbness or tingling in her hands in a January 2006 Post-Deployment Health Assessment (DD Form 2796).  Notably, however, the VA clinician that examined the Veteran in April 2016 and provided a negative etiological opinion reported that the Veteran's STRs are silent for a diagnosis or complaint of an upper extremity peripheral nerve condition or disorder.  In light of the Veteran's in-service reports to the contrary, the Board finds that the April 2016 opinion is inadequate because it is based on an inaccurate factual premise; thus, another opinion must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

Third, in light of the Veteran's service in the Persian Gulf, VA should provide an examination to determine whether the Veteran's claimed conditions (identified as a TBI, pseudotumor cerebri, a skin condition, and bilateral carpal tunnel syndrome) are associated with an undiagnosed illness or medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.  The Board finds that a medical examination is necessary to address this matter.

In addition, all pertinent, outstanding VA treatment records should be associated with the claims file while on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If the records are not available, include a note to that effect in the file.

In addition, associate with the claims file any outstanding VA treatment records, and obtain authorization for and associate with the file any available additional records of any treatment identified by the Veteran as being relevant to her claimed disabilities.  All development efforts should be documented and obtained records should be associated with the file, and any negative responses should be associated with the file.

2.  Obtain an addendum opinion from the VA clinician who provided an opinion regarding the nature and etiology of the Veteran's bilateral carpal tunnel syndrome in April 2016.  If that clinician is unavailable, obtain the requested opinion from another appropriate specialist.  The claims file should be made available for review and the examination report should reflect that such review occurred.

Following review of the claims file, to include the service treatment records that document the Veteran's complaints of numbness and tingling in the hands during service and the Veteran's lay statements regarding continuing numbness after her discharge from service, the reporting clinician should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral carpal tunnel syndrome had its onset during service, was caused by or related to an injury during service, or is otherwise related to her period of service.  In doing so, provide an opinion as to the likely etiology of the condition.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A complete rationale for each opinion must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for a Gulf War examination to determine the etiology of the following claimed conditions: TBI, pseudotumor cerebri, a skin condition, bilateral carpal tunnel syndrome.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her symptomatology, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

   (a) First, state whether the Veteran's reported symptoms (including pain, headaches, and numbness) are attributable to known clinical diagnoses.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

   (b) Is the Veteran's disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis?

   (c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran has either a diagnosable chronic multisymptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during the Persian Gulf War.

   (d) For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.

A complete rationale for each opinion must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Ensure that the requested development has been completed and undertake any additional development as may become necessary, to include additional medical examinations.

5.  Then readjudicate the claims on appeal.  If any benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and her representative an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




